Citation Nr: 1645378	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO. 12-26 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include atrial fibrillation and hypertension, claimed as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a September 2015 decision, the Board, in pertinent part, denied entitlement to a cardiovascular disorder on several theories of entitlement, including direct service connection including as due to presumed herbicide exposure, and as secondary to his service-connected posttraumatic stress disorder (PTSD). The Veteran then appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a June 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the September 2015 Board decision that denied service connection for a "cardiovascular disorder, as due to herbicide exposure," and remanded the appeal to the Board for adjudication consistent with the Court's order. 

The JMPR did not specifically indicate whether the theory of secondary service connection as due to PTSD was encompassed by the terms of the JMPR or abandoned by the Veteran, as it did in a footnote regarding other unrelated issues denied by the Board in the September 2015 decision. However, when read as a whole, and in consideration of subsequent arguments advanced by the Veteran, the Board finds that the terms of the JMPR were limited solely to the theory of service connection for a cardiovascular disorder as due to his presumed herbicide exposure. In the introduction to the JMPR, the parties requested vacatur of the issue of "entitlement to service-connected disability benefits pertaining to a cardiovascular disorder, claimed as secondary to herbicide exposure." 

Similarly, in the conclusion to the JMPR, the parties requested vacatur of "the issue of entitlement to service connection for a cardiovascular disorder, as due to herbicide exposure." Within the body of the JMPR, the parties only addressed deficiencies with the Board's analysis regarding service connection as due to herbicide exposure. In a November 2016 statement, the Veteran, through his attorney, provided additional argument in support of the appeal; this argument only addressed service connection as due to herbicide exposure. Therefore, the Board finds that the theory of secondary service connection for a cardiovascular disorder as due to PTSD was not included within the terms of the JMPR, and it is considered abandoned. 

Accordingly, the claim is limited to entitlement to service connection for a cardiovascular disorder as directly incurred as a result of the Veteran's service, to include his presumed exposure to herbicides. See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency."); see also Pederson v. McDonald, 27 Vet. App. 276, 285 (2015).


FINDINGS OF FACT

1. The Veteran has a current cardiovascular disability manifested by atrial fibrillation and hypertension. 

2. The Veteran did not experience a cardiovascular injury or disease in service. The Veteran's cardiovascular disability did not have its onset during active service. 

3. Symptoms of hypertension were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation.

4. The Veteran's cardiovascular disability is not causally or etiologically related to service, to include his presumed exposure to herbicides.




CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in October 2011, prior to the initial adjudication of the claim in January 2012. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The October 2011 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, two VA examination reports, a VA medical opinion, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in December 2011 and April 2015, and a supplemental medical opinion was obtained in December 2012. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examinations and supplemental opinion are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to providing a VA examination or obtaining a medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a Cardiovascular Disability

The Veteran contends that his current cardiovascular disability is directly related to his exposure to Agent Orange during his service in the Republic of Vietnam. See e.g., September 2011 Veteran's Application for Compensation and/or Pension (VA Form 21-526). The Veteran previously contended that his cardiovascular disability was caused or aggravated by his service-connected PTSD; however, as discussed above, the Board considers this theory of entitlement abandoned. See Carter, 26 Vet. App. at 541.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran has a current cardiovascular disability manifested by atrial fibrillation and hypertension. Following VA examination in April 2015, the VA examiner diagnosed atrial fibrillation and hypertension. See also December 2012 VA Medical Opinion. VA treatment records throughout the appeal period reflect that continuous medical management through prescription medication is needed for both diagnoses. 

Hypertension, as a cardiovascular-renal disease, is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). In contrast, atrial fibrillation is not a cardiovascular-renal disease or otherwise considered a "chronic disease"; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) do not apply to that diagnosis. Id. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Further, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. The list of diseases that are deemed associated with herbicide exposure includes "ischemic heart disease," which includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e), Note (2). In contrast, "ischemic heart disease" does not include hypertension or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id. The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. 38 C.F.R. § 3.309(e). 

The Veteran's service records reflect that the Veteran served in the Republic of Vietnam from June 1969 to March 1970. The Veteran is, therefore, presumed to have been exposed to herbicides and is entitled to the presumptive service connection provisions. However, neither atrial fibrillation nor hypertension is considered within the generally-accepted medical definition of ischemic heart disease. See December 2011 VA Examination Report; April 2015 VA Examination Report. The Veteran does not dispute that his cardiovascular disability is not considered within the medical definition of ischemic heart disease. See June 2016 JMPR (noting that the Veteran's "cardiovascular disability has not been diagnosed as ischemic heart disease"). Accordingly, presumptive service connection is not warranted; however, the Veteran is not precluded from establishing service connection for a cardiovascular disability due to exposure to herbicides with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

After a review of all the lay and medical evidence, the preponderance of the evidence is against a finding that the Veteran's cardiovascular disability manifested during service or that the Veteran experienced chronic symptoms attributable to his cardiovascular disability during service. Service medical records do not reflect any diagnosis of or treatment for a heart condition or hypertension. The May 1970 service separation examination report documents a normal cardiovascular examination and a blood pressure within normal limits (128/72). In the accompanying Report of Medical History Form, the Veteran specifically denied a history, or current symptoms, of chest pain, palpitation or pounding heart, or high blood pressure. 

The preponderance of the evidence is against a finding that symptoms of hypertension manifested to a compensable degree within one year of service or were continuous since service separation. The preponderance of the evidence is also against a finding that the Veteran's cardiovascular disability is otherwise related to active service, including as due to his presumed exposure to herbicides. 

A December 2002 VA treatment record reflects that the Veteran was seeking improved management for his hypertension, which had "been difficult to control." The VA clinician noted that the Veteran denied symptoms of chest pain, shortness of breath, and heart palpitations. Regarding social history, the VA clinician noted that the Veteran reported a history of heavy alcohol and tobacco use. Upon cardiovascular assessment, the VA clinician noted a regular heart rhythm with no gallop or murmur heard upon auscultation. Additional VA treatment records dated between January 2003 and March 2010 reflect similar findings. 

A December 2002 VA treatment record indicated that the Veteran underwent cardiac testing via electrocardiogram (EKG). The VA clinician noted that the EKG was normal with a normal sinus rhythm.

An April 2011 VA treatment record reflects that the Veteran denied heart palpitations, anxiety, fatigability, and chest pain. Upon auscultation, however, the VA clinician noted an irregular heart rhythm and ordered a new EKG. The VA clinician specifically noted that the previous EKG documented a normal sinus rhythm. An addendum to the April 2011 VA treatment record reflects that the EKG revealed atrial fibrillation. 

Following VA examination in December 2011, the VA examiner noted that the Veteran was diagnosed with atrial fibrillation in April 2011. The VA examiner noted that "atrial fibrillation would not be considered a type of ischemic heart disease." 

In December 2012, a supplemental medical opinion was obtained regarding whether any relationship existed between the Veteran's cardiovascular disability and his PTSD. After opining that the cardiovascular disability was less likely than not caused by or aggravated by PTSD, the VA examiner indicated that the "Veteran has multiple risk factors for many years likely contributing to the development of a heart condition." Specifically, the VA examiner noted VA treatment records from 2002 and 2010 that documented poorly controlled hypertension, obesity, hyperlipidemia, and a history of tobacco abuse. The VA examiner did not provide an opinion regarding direct service connection or the Veteran's presumed exposure to herbicides. 

Following VA examination in April 2015, the VA examiner noted that the Veteran was diagnosed with atrial fibrillation in April 2011 and with hypertension in "the mid-late 1980's ... nearly 12-15 years after [his] military discharge in 1970." The VA examiner indicated that there was no evidence that the Veteran was diagnosed with hypertension within one year of service separation. 

Regarding atrial fibrillation, the VA examiner opined that the Veteran's cardiovascular disability is less likely than not incurred during service or related to his presumed exposure to Agent Orange. The VA examiner opined that the etiology of the Veteran's atrial fibrillation was idiopathic in nature, and noted that "the most common cause of atrial fibrillation is 'idiopathic' and is common in individuals over the age of 60," noting that "abundant medical literature supports this fact." 

Regarding hypertension, the VA examiner also noted that the "most common cause of hypertension is 'essential' hypertension[, which is] found to be 'idiopathic' most of the time." The VA examiner noted that "certain risk factors exist for [the development of] hypertension [including] obesity, poor diet, lack of physical exercise[,] many of which this veteran possess[es]." 

The Veteran separated from service in March 1970. The April 2015 VA examiner noted that the Veteran reported being diagnosed with hypertension at least 10 years after service separation, a report which the VA examiner found candid and truthful. Accordingly, symptoms of hypertension did not manifest to a compensable degree within one year of discharge from service and were not continuous since service. 

There is no evidence of record of a cardiovascular disability during service or immediately following service. See Voerth v. West, 13 Vet. App. 117, 120-21 (1999). No medical professional has provided competent medical evidence linking the Veteran's cardiovascular disability to any aspect of the Veteran's active service, to include his presumed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion. Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current cardiovascular disability.

To the contrary, the April 2015 VA examiner opined that the Veteran's cardiovascular disability was less likely than not related to his active service, including his presumed exposure to herbicides. Following an interview with the Veteran and review of the claims file, the VA examiner indicated that the Veteran's atrial fibrillation was likely idiopathic in nature and his hypertension was likely "essential," also idiopathic in nature. An idiopathic disease is one where the cause is unknown. See Lantham v. Brown, 7 Vet. App. 359, 361 (1995); see also Allen v. Brown, 7 Vet. App. 439, 443 (1998) ("[D]efined in Dorland's Illustrated Medical Dictionary 815 (27th ed. 1988) as 'of the nature of an idiopathy [a morbid state of spontaneous origin; one neither sympathetic nor traumatic]; self-originated; of unknown causation."). Similarly, "essential hypertension" is defined as "hypertension occurring without discoverable organic cause." See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012). In essence, the VA examiner indicated that neither the Veteran's atrial fibrillation nor his hypertension were caused by any known etiological event, but instead, most likely arose due to various risk factors and the Veteran's overall medical health. 

While the VA examiner did not specifically discuss any potential role herbicide exposure may have played in development of the Veteran's cardiovascular disability, he identified risk factors present in the Veteran's medical history that, in his opinion, likely led to the development of the Veteran's cardiovascular disability. Specifically, the VA examiner identified the Veteran's age, obesity, smoking history, poor diet, and lack of physical exercise as likely reasons why the Veteran developed atrial fibrillation and hypertension. These risk factors are consistent with notations made by the Veteran's VA treating clinicians as well as by the December 2012 VA examiner. 

The April 2015 VA examiner examined the Veteran, reviewed the claims file, and provided medical opinions supported by adequate rationale. The VA examiner's opinions are competent and probative medical evidence against the Veteran's claim. There are no conflicting competent medical opinions of record. 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of cardiovascular disabilities falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Cardiovascular disabilities require specialized training for a determination as to symptomatology, diagnosis, and causation, and are therefore, not susceptible to lay opinions on etiology. Consequently, the Veteran's statements that attempt to establish continuity of symptomatology or relate his cardiovascular disability to active service, including his presumed exposure to herbicides, are of no probative value. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypertension in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for a cardiovascular disability may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's cardiovascular disability and his active service to include his presumed exposure to herbicides, the Board finds that service connection may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cardiovascular disability, claimed as due to herbicides, is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


